O’Donnell, J.,
dissenting.
{¶ 29} The matter presented to our court concerns the separation of powers between the legislative and judicial branches of government, an issue much larger than the requirements for filing a claim for relief in small claims court. At issue here is the provision contained in R.C. 1925.17, where the General Assembly has, in my view, unwittingly trespassed into a field of regulation left to the judicial branch of government, more specifically, the Supreme Court of Ohio pursuant to Section 2(B)(1)(g), Article IV of the Ohio Constitution. This matter concerns the regulation of the practice of law in the state of Ohio, which is the province of the Supreme Court of Ohio, not the Ohio General Assembly.
{¶ 30} The focus of the immediate problem is simple: whether a limited liability company doing business in the state of Ohio can be represented in court by a nonlawyer officer, member, or agent of the company. In considering this case, it is interesting to note that this is not the first time the Supreme Court of Ohio has addressed this issue.
{¶ 31} In Cleveland Bar Assn. v. Picklo, 96 Ohio St.3d 195, 2002-Ohio-3995, 772 N.E.2d 1187, we held that a landlord’s agent — who was not licensed to practice law in the state of Ohio — had engaged in the unauthorized practice of law by filing complaints in the Cleveland Municipal Court, Housing Division, for forcible entry and detainer, as well as for the recovery of past-due rents. In Picklo, we reiterated that “[o]ur authority to define the practice of law is inherent, and the legislative branch has no right to limit the inherent powers of the judicial branch of the government. Exercising this authority, we have said that the practice of law includes appearing in court on another’s behalf and conducting another’s case in court.” (Citations omitted.) Id. at ¶ 5. See, also, Union Sav. Assn. v. Home Owners Aid, Inc. (1970), 23 Ohio St.2d 60, 52 O.O.2d 329, 262 N.E.2d 558, where we held in the syllabus that a “corporation cannot maintain litigation in propria *143persona, or appear in court through an officer of the corporation or an appointed agent not admitted to the practice of law.”
{¶ 32} Similar to Picklo, this case reveals that Alan Pearlman, a 99 percent member of Roosevelt Investments, Ltd. and Boulevard Investments, Ltd., has prepared and filed 13 small claim complaints seeking back rent, late fees, money for damage to units, fees for disposal of abandoned furniture, lease-termination fees, turnover costs, and costs for furniture removal in specified damages, plus ten percent interest and court costs. While each is a claim for an amount less than $3,000, these matters range on a per-claim basis from $1,165 to $2,860.
{¶ 33} In my view, the question of whether Mr. Pearlman has engaged in the unauthorized practice of law should not be determined by the provisions of R.C. 1925.17, because the legislature does not have the authority to regulate the practice of law in the state of Ohio. Neither should it be determined by the court in which he chose to file his case — here, the small claims division of the Cleveland Heights Municipal Court. His choice of forum is irrelevant to the question of whether he has engaged in the unauthorized practice of law. Rather, I would assert that the real issue is whether the complainant is acting in a pro se capacity or in a representative capacity. There should be no doubt whatsoever that only those licensed to practice law in the state of Ohio are authorized to act in a representative capacity in any court of law.
{¶ 34} As we recently stated in Disciplinary Counsel v. Givens, 106 Ohio St.3d 144, 2005-Ohio-4104, 832 N.E.2d 1200, ¶ 7:
{¶ 35} “The unauthorized practice of law consists of rendering legal services for another by any person not admitted to practice in Ohio. Gov.Bar R. VII(2)(A); R.C. 4705.01. Thus, only a licensed attorney may file pleadings and other legal papers in court or manage court actions on another’s behalf. Disciplinary Counsel v. Coleman (2000), 88 Ohio St.3d 155, 724 N.E.2d 402; Richland Cty. Bar Assn. v. Clapp (1998), 84 Ohio St.3d 276, 703 N.E.2d 771; Akron Bar Assn. v. Greene (1997), 77 Ohio St.3d 279, 673 N.E.2d 1307; Cincinnati Bar Assn. v. Estep (1995), 74 Ohio St.3d 172, 657 N.E.2d 499; and Land Title Abstract & Trust Co. v. Dworken (1934), 129 Ohio St. 23, 1 O.O. 313, 193 N.E. 650. Moreover, a nonlawyer may not practice law and defend a corporate entity merely because he holds some official corporate position. Cincinnati Bar Assn. v. Clapp & Affiliates Fin. Servs., Inc. (2002), 94 Ohio St.3d 509, 764 N.E.2d 1003.”
{¶ 36} Here Pearlman chose to conduct his affairs and to operate as a limited liability company, not as a sole proprietor or as a partnership. By choosing to conduct business in that form, he forfeited the opportunity to act in a court of law on behalf of his limited liability company, because a limited liability company is a legal entity capable of suing and being sued in the state of Ohio. R.C. 1705.03(A). Such a company acts only through its officers, members, or agents; and when *144it appears in court, it must be represented by counsel. Accordingly, Roosevelt or Boulevard should be required to retain counsel to conduct legal activity in a court of law; the principal member who is not an attorney cannot act in a representative capacity for a limited liability company.
Buckley King and John A. Hallbauer; Michael P. Harvey Co., L.P.A., and Michael P. Harvey, for relator.
Hahn, Loeser & Parks, L.L.P., and Deborah A. Coleman, for respondent.
Havens Willis, L.L.C., William L. Willis Jr., and Dimitrios G. Hatzifotinos, in support of respondent, for amicus curiae, Ohio Apartment Association.
{¶ 37} In the last analysis, it is apparent that R.C. 1925.17 encroaches upon the separation-of-powers doctrine, in that the legislature has interfered with the determination of which parties may act in a representative capacity in courts of law. Section 2(B)(1)(g), Article IV of the Ohio Constitution confers on the Supreme Court original jurisdiction over all matters related to the practice of law, including allegations of laypersons practicing law without a license. To date, the Supreme Court of Ohio has not authorized officers, members, or agents to act on behalf of limited liability companies, even those with single members. Therefore, I would determine R.C. 1925.17 to be unenforceable as an unreasonable intrusion into the realm of the judiciary. For these reasons, I respectfully dissent.